.-
                                       ...                   -$,, c,
                                                                   C‘  1,: aI5
                                                             t
                                                               .$
                  STFICE   OF THE ATTORNEY GENERAL     OF    TEXAS
                                     AUSTIN
OROVKR
     SLL‘LRI
rlyroruri OmdL”.L




     Wxmbla     I;oyall R. Watkinr, Frerldant
     stt:x L;oard of &lucation Of Torea
     .bJAn,  Texna
     CI ?I- Ar:




                                                     State    Toxtbcok
                                                  tko,       to make a
                                                  on   lapplaamntary




                                        your lsttor of raornt
                                       uertloar hrrrlaaitar montlonrd.




           order   that proper ocaridrratlon   oen be givao them
           books,   the Board has heretofore  appdntrd    a Com-
           nlttes krown as tha Standerdlzatlon     Commlttrr or
           zpeolal   Cormittes, WhlOh is COmpO8rd Of teachlra,
           supervisors   and school administratora   from variour
           sections or the Stata 0r Texas, to assist      thr
           aoord end the Tsrtbook Advisory Comnittee ia
           -king    au& study ,of seld booka.
                                                                   249




goncrabls      Zoyall   8. Katkina,   Pago 2

 .-
               (I. . . .

               “Thle Cowxlttsr has worked diligently for
      the     pust several make, having oom to Austin at
      its mn eXp13M   fOT tW0 UWtingtI, 011aOr WhiOh
      leatvd r0r two dayr.  So far the work or the Corn-
      .zltter and ltr reoonnuendatlona am most brnrflolal
      snd helpful to the Board and the hxtbook   Adtlsorg
      Comltteo,   and the Board derlrrr to hare It aon-
      tlnua and oosplatr   ita work.



            Tou will obesrre Artlolr  2842, with mrsranor
      t,o tha work of the State Board of Eduoatlon, pro-
      vides, among other thin&r:
               ;~seoonasentenor thereor)
                       Beforr making any change In the
        :doptad’s&r,      however, thr Coumlselon (BOW State
      Zosrd of Sduoatlon)      ahall, upon thorough lnvostlga-
      tlon, aatisif    Itseli   that a ohange i8 nraeerary ror
      the   best interesta    of tbr rohool ohlldren,   and that
      suoh change 1s oonelstsnt       with ilMnCla1   8conomy.
       . . . 9
           Therefore,    the Board darlrrs to aubmlt to
      you the followlng~i queetionr  iOr your oonaidoratlon
      and adrloe:
                "X0, 1.  Can tiu State Board of Sduoatlon
            use a reasonablr    mm of mo~p to be paid out
            of thr Textbook Fund to defray thr axponssir
            of both thle Speolal or Standardleation     Corn--
            mitt&r as ~11 an tbm Stato Textbook AdvlsOrp
            Committea, to make 8 careful     study oi supplr-
            nsntary readere and textbooks as to proper
            placsmentr,  rsllatlng,  rto.,   and make sugger-
            tlons and rooomenaatlone      to the Board psrtain-
            Ing to th¶ ea!na?
                *Plaass bear in mind that no salary will be
            paid to any member or thr rsspeotlvs   oo!nmIttea8 -
            only actual expenses in oonnsotlon with thr
                                                                        250




ilonorabls   Royal1 R. G'atklns,   pags 3


        zeo8assry work, ln?rstlgatlon  and various dutl88
        required to in8k8 ths study of ths books in quss-
        tlon, and the work will bs solsly    for the purpose
        0r aiding ths Board In ths srlaotlon     or tartbooks
        for ths pub110 sahools.
            "NO. 2.  xi you have answrrsd thr flrst    qws-
        tlonmha      aitlnnstlts,   then can tha Board rrlm-
        3~18 ths mombsrs of this Stsndardlzatlon      Cormalttos
        ror Its aotual and nsosssary sxpsnsss Incurred In
        Its work lnoldsnt    to its two mortlngs held during
        the months 0r April and my, 19441
            nu.      It 18 the purposs or the Board to
        have such eotual end neosssary sx;snss eooounts
        rcndarad to it by m8emb8rsof this Comitt88 ror
        thr Board's 8xaalnatlon  and spprovali. th8rsfors -
        oan touohsrs rOr suoh aOOOtmt8 be lsSU6d by tb
        ComptroLler and paid by ths Stat. Trsasursr upon
        the order and approwl   by ths State Board OS
        3duoa tlon?


            The. pertinent   Artlslss   of thr Civil Statutes govsrn-
lng tho nmttsrs inquired about or6 as iollowst
               -
            vhs rssmbsrs or tha Stat. Board of Xduoation,
     oreatrd     by this Aot (Arts. 2675b-1 to 2675b-10,
     V. A. C. S.) , shall bo paid Tsn Dollars par day
     whsn in aotual attendancr upon Board Ms8tlngs,
     and shall be 8ntltled       to aotual travsllng      and other
     nec88sary sxpsnsrs lnourrsd In ths dlsohargs            of
     their duties.       Saoh  member  shall   take  th@  Constl-
     tutlonal     oath of 0rm8.~      Artlols     2675b-10, V.A.C.S.
                     .
            "said Board of ;5duoatlon shall op olnt a
     Textbook Cornmitt        to bs oompossd Or f Pw neatbars,
     goch oi whoa shall be an ex~erlsncsd           and eotlve
      lticnorsble   Royal1   R. Xatkins,    p8go 2
 .-

      iomlttee,        to examine the books subolttrd    for
      ndoption and mak8 their rroommeQdatlons In
      witi*       to aaid State Board of Education mla-
       2i-m to the trsohablo value Of ths books sub-
      .lltted respsotlvrly.         The Textbook Coemlttee,
      ;rovldod      for herein, shall hold their meetings
      ;,hare and When the eaid Stat@ Board Of Sduoatlon
      shell determine and shall roosits          the same COP-
      penaatlon as the msmbers of ths State Board of
       3ucatlon      ne providsd for in Seotlon 10 of this
      Act (Art. 2675b-10, V. A. C. 8.. above quoted).
       :%e quallrlcations        as pmacrlbed   fbr members of
      .;tafe 3oard of i5ducatlon in Seotlon 2 of this
      .ict (Art. 2675b-2, 7. A. C. 9.) shall app$y to
       ~28 Textbook Oonmlttee provided for horeln.W
      irt.   2675b-5      (f), V. A., C. S.
            “The State Taxtbook Commiaslon shall no
      IonTar ms8t or function after the takiw      stfaot
      cf this Aot (Art. 2675b-1 to 2675b-101, end the
      2utlss hsretorora  devolving  bp law upon the State
      Tdxtbook Cotnmlssion shall be performed by tha
      ?tate 3oord of 3duostion,    mated   by this Aot,
      . . . *  Art. 2675b-5(s),  V. A.  C. S.
             Artlolo   2RL2, V. A.    C. S.,   oontains,   among others,
the
  .- following    prorlslonr
            ~Baroro amking any ohsngr in ths adopted serlos,
      however, the Coauslss~on (now state Board of Eduoation
      by virtue oi the provialons     oi Art.  2675b-5 (a),
      partly quoted above) shall,     upon, thorough Invsotigs-
      tion, satisfy  i:.self   that a ohenge is neoessory for
      t& beet intereota      of the sohool children   and that
      suah chfmge ta consist&nt with rlnanolal       ~conomy~~

              :Ithin  the scope of the rorsaoing    statutory pro-
P~OIO~S, it is obvious that no authority,        dither axprsased
or ~:~~iisd, exists     for defraying expanses of suoh Speaial or
.:t.>z,:nrdlz:ation Comzlttas referred    to in your communl~ation.
iiall;her bape we discovered     any other statute whloh authorizes
3uch 3xgensas. “he functions         of suoh comnlttee are provided
fsr hy 4xlstlra      law.   Suah runotlons are to be exercised     by
                                                                       ‘:’   252



..;norzola    aogell   ii. Zatklna,   paua 5


m3   Teztbook Cozunlttae, created by the Stat.@ Board or
 ;duoatlon as required by Art. 2675b-s(f),  V. A. C. S., thr
mzbers of rbioh shall raoa 1~ the aomponaatlon a8 tbrrsin
yrvzlded.
            Of oouraa, lt ir pwmlarlbla      ior thr State Board
of .:duoatlon to soak advlor aud aounsal horn othrr lo ur o ea ,
.?uch 30 teaohms,     aupervlaora,  aohool admini8trator8,    and
the iitate Suparlntandrnt     ot Fubllo Inetnaotion,   vlho la ex-
officio   Ssoretary of aaid aoard.      Uowewr,   In the abaenoe
2: ststutory    authority,   suoh adrlca and oounsel muat be fur-
::kmd,    ii nt all, without e~psnoa to tha state.

              Your quo&ion     No. 1 ia theraforr     answarad in the
:o:.~3tlva.

              In   view of tha rorrgolz&       your other   quastiom
raquira      no ammwa.

                                               Yours vary   truly




umr0




                         .